DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1, 3-13, and 15-32 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 Sep. 2022 has been entered.
 
Status of Claims
	Claims 1, 19, and 29 are amended.  Claims 2 and 14 are cancelled.

Response to Amendment
	The amendments filed on 19 Sep. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1-6, 8-9, 11-12, 14-18 and 20-25 under 35 USC 103 as being unpatentable over Ren et al. (Plos One; published 2011), in view of Loh et al. (Chem. Commun.; published 2010) and Yang et al. (WO 2016/077505 A2; published 19 May 2016) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-9, 11-18, and 20-25 under 35 USC 103 as being unpatentable over Ren et al. (Plos One; published 2011), in view of Loh et al. (Chem Commun.; published 2010) and Yang et al. (WO 2016/077505 A2; published 19 May 2016), in further view of Jia et al. (Nucl. Med. Biol.; published 2015) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-6, 8-12, 14-18, and 20-25 under 35 USC 103 as being unpatentable over Ren et al. (Plos One; published 2011), in view of Loh et al. (Chem  Commun.; published 2010) and Yang et al. (WO 2016/077505 A2; published 19 May 2016), in further view of Powers et al. (Chem. Rev.; published 2002) is withdrawn.
	In view of Applicants amendments the rejection of claims 1-9, 11-14, 16, and 19-20 under 35 USC 103 as being unpatentable over Jia et al. (Nucl. Med. Biol.; published 2015), in view of Ren et al. (Plos One; published 2011), Yang et al. (WO 2016/077505 A2; published 19 May 2016) and Dechert et al. (Bioorg. Med. Chem.; published 2010) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-9, 11-14, 16 and 19-20 under 35 USC 103 as being unpatentable over Jia et al. (Nucl. Med. Biol.; published 2015), in view of Ren et al. (Plos One; published 2011), Yang et al. (WO 2016/077505 A2; published 19 May 2016) and Powers et al. (Chem. Rev.; published 2002) is withdrawn.
	In view of Applicants amendments, the rejection of claims 28-32 under 35 USC 103 as being unpatentable over Ren et al. (Plos one; published 2011), in view of Loh et al. (Chem. Commun.; published 2010) and Yang et al. (WO 2016/077505 A2; published 19 May 2016), in further view of Coy et al. (WO 03/028527 A1; published 10 Apr. 2003) is withdrawn.
	In view of Applicants amendments, the rejection of claims 26-27 under 35 USC 103 as being unpatentable over Jia et al. (Nucl. Med. Biol.; published 2015), in view of Ren et al. (Plos One; published 2011), Yang et al. (WO 2016/077505 A2; published 19 May 2016), and Dechert et al. (Bioorg. Med. Chem.; published 2010), in further view of Coy et al. (WO 03/028527 A1; published 10 Apr. 2003) is withdrawn.


New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-6, 8-9, 11-12, 15-18, 20, 22-25, 28-29, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Eur. J. Nucl. Med. Mol. Imaging; published 2009; see attached 892), in view of Edem et al. (J. Med. Chem.; published 2014; see attached 892).

	Liu et al. teach 68Ga-labeled NOT-RGD-BBN peptide for dual integrin and GRPR-targeted tumor imaging (see title).  Liu et al. teach that 68Ga-NOTA-RGD-BBN exhibited dual receptor targeting properties both in vitro and in vivo.  The favorable characterizations of 68Ga-NOTA-RGD-BBN such as convenient synthesis, high specific activity, and high tumor uptake warrant its further investigation for clinical cancer imaging (see abstract).  Liu et al. teach the structure of NOTA-RGD-BBN 
    PNG
    media_image1.png
    605
    1003
    media_image1.png
    Greyscale
 (see pg. 1487).  68Ga-NOTA-RGD-BBN(7-14) reads on compound comprising an agonist BBN peptide targeting moiety that binds to a gastrin releasing peptide receptor expressed on a cancer cell (<20 amino acids); a second receptor binding moiety and radioactive moiety that is a radionuclide wherein the linkers comprise a peptide linker (Lys-Glu).  Liu et al. teach that GRPR is highly expressed in various cancers of the breast and prostate (see pg. 1484).   The signal increase of 68Ga-NOTA-RGD-BBN over any of the counterpart monomeric tracers may represent a synergistic interaction between the two binding motifs in the heterodimer.  It is possible that the binding of one motif could first capture the 68Ga-NOTA-RGD-BBN to the target surface or slow down the moving of the 68Ga-NOTA-RGD-BBN allowing the second binding motif to also attach to the tumor thereby increasing the overall binding and the probability of 68Ga-NOTA-RGD-BBN adhering to the tumor (see pg. 1492).  The heterodimeric tracer significantly reduced intestinal accumulation of radioactivity making the tracer more suitable for imaging abdominal cancer than BBN analogs (see pg. 1492). It would be interesting to investigate the effects of lipophilicity (see pg. 1493).  Liu et al. teach imaging and therapy (see pg. 1493).  Liu et al. teach PBS (composition comprising a pharmaceutically acceptable carrier)(see pg. 1485).  Liu et al. teach tail vein injection (intravenous administration) of 68Ga-NOTA-RGD-BBN (see pg. 1485).  
	Liu et al. do not teach a compound comprising a cysteine cathepsin trapping agent such as an acyloxymethyl ketone or where the radioactive moiety is contained within DOTA.  Liu et al. do not teach that the logD7.4 is -3.0 to -4.0.  Liu et al. do not teach that the linkers comprise PEG.  Liu et al. do not teach a method of treating a disease such as cancer by administering the claimed compound.
	Edem et al. teach synthesis and evaluation of radioiodinated acyloxymnethyl ketones as activity based probes for cathepsin B (see title).  Edem et al. teach that cathepsin b is overexpressed in a variety of cancers including breast carcinoma, prostate carcinoma, glioblastoma, and melanoma with higher levels of active cathepsin B residing in tumors having high metastatic potential.  In tumors it distributes throughout the cytoplasm and cell periphery and is secreted into the extracellular matrix as well.  These features make cathepsin B an attractive target for developing molecular imaging probes for detecting cancer and assessing metastatic potential (see pg. 9564).  Edem et al. teach a thioether linkage between the ABP and cathepsin B (see pg. 9564). Edem et al. teach 64Cu and DOTA (see pg. 9564).  Edem et al. teach diagnostic and therapeutic radiopharmaceuticals for melanoma, glioma and prostate cancer (see pg. 9564).  Edem et al. teach [125I]11a and [125I]23a 
    PNG
    media_image2.png
    213
    262
    media_image2.png
    Greyscale
 (see pg. 9567).  Edem et al. teach PEG as a hydrophilic linker (see pg. 9567).  Edem et al. teach that despite different binding affinities and lipophilicties, [125I]11a and [125I]23a were able to label cathepsin b, in vitro, which was blocked in the presence of a known cathepsin b inhibitor.  Evaluation of [125I]23a in a human MDA-MB-231 breast cancer model showed improved tumor-to-nontumor ratios in comparison to other P1 radiolabeled AOMKs but a modest total tumor uptake (see pg. 9568).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Liu et al. (68Ga-NOTA-RGD-BBN) by substituting its RGD moiety with the cathepsin b inhibitor 6a in Edem et al. because it would have been expected to advantageously enable heterodimer conjugate capable of irreversible binding cathepsin b overexpressed in cancers such as breast cancer and prostate cancer thereby providing an alternates target where GRPR expression is reduced and possible synergistic interaction between the two binding motifs.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Liu et al. by further substituting NOTA with DOTA as taught by Edem et al. because it would have been expected to provide an equivalent conjugate advantageously capable of complexing 64Cu or other metals.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Liu et al. by further incorporating a PEG linker as taught by Edem et al. because it would have been expected to advantageously enable improved solubility and enhanced binding affinity.  The logD7.4 of the compound is result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would at a logD7.4 of -3 to -4 through routine experimentation in order to optimal lipophilicity and solubility and binding affinity of the conjugate.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Liu et al. by incorporating a therapeutic radionuclide and then treat a tumor in a subject in need thereof by intravenously administering the conjugate made obvious Liu et al. and Edem et al. because it would radiotherapeutic treatment of the tumor with increased sensitivity.

Claim(s) 1, 3-9, 11-13, 15-18, 20, 22-25, 28-29, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Eur. J. Nucl. Med. Mol. Imaging; published 2009; see attached 892), in view of Edem et al. (J. Med. Chem.; published 2014; see attached 892), in further view of Jia et al. (Nucl. Med. Biol.; published 2015).

Liu et al. teach as discussed above.  Liu et al. teach that internalization of BBN in the RGD-BBN heterodimer was significantly hampered by the recognition of the RGD motif with the cells surface integrin receptor (see pg. 1492).
Liu et al. do not further teach that the receptor is a neurotensin receptor 1 or that the radionuclide is 177Lu
	Edem et al. teach as discussed above.
	Jia et al. teach that the evaluation of DOTA-chelated neurotensin analogs with spacer enhanced biological performance for neurotensin receptor 1 positive tumor targeting (see title).  Jia et al. NTR1 in colon, breast and pancreatic cancer (see pg. 816).  Jia et al. teach that the placement of a linking groups to increase the distance between DOTA and the pharmacophore can restore optimal binding (see pg. 817). Jia  et al. the structures of the NT analogues 
    PNG
    media_image3.png
    528
    886
    media_image3.png
    Greyscale
 (see Fig. 1) and binding affinities (table 1).  Using 177Lu allows the potential for one radiopharmaceutical to be used as both a diagnostic and radiotherapeutic (see pg. 821).  Inclusion of a 4-atom hydrocarbon linker appears to alleviate steric inhibition (See pg. 821).  177Lu-N1 demonstrated substantial tumor accumulation (see pg. 822).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Liu et al.  by further incorporating 177Lu as the radionuclide as taught by Jia et al. because it would have been expected to advantageously enable the radiopharmaceutical to be used as both a diagnostic and radiotherapeutic.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Liu et al. by substituting BBN(7-14) with NT(6-13) as taught by Jia et al. because it would have been expected to advantageously enable targeting the neurotensin 1 receptor upregulated in various cancers such as breast cancer.  

Claim(s) 1, 3-6, 8-12, 15-18, 20, 22-25, 28-29, and 32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Eur. J. Nucl. Med. Mol. Imaging; published 2009; see attached 892), in view of Edem et al. (J. Med. Chem.; published 2014; see attached 892), and Jia et al. (Nucl. Med. Biol.; published 2015), in further view of Powers et al. (Chem Rev.; published 2002).

	Liu et al. teach as discussed above.
	Liu et al. do not further teach that the CCTA is a epoxysuccininyl peptide 
	Edem et al. teach as discussed above.
	Jia et al. teach as discussed above.
	Powers et al. teach irreversible inhibitors of serine, cysteine and threonine proteases (see title).  Powers et al. teach epoxysuccinyl peptides (see pgs. 4664-4680).  Powers et al. disclose E-64 (see pg. 4664).  Powers et al. teach that one advantage of epoxysuccinyl peptide inhibitors is their stability under physiological conditions towards simple thiols.  Their reactivity toward cysteine proteases and not other proteases, along with their chemical unreactivity, makes this class of inhibitors useful as pharmaceutical agents (see pg. 4665).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Liu et al. by further substituting the AOMK with an epoxysuccininyl peptide as taught by Powers et al. because it would have been expected to provide an equivalent conjugate capable of binding the cathepsin but with enhanced stability under physiological conditions.

Claim(s) 1, 3-9, 11-13, 15-19, 20, 22-25, 28-29, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Eur. J. Nucl. Med. Mol. Imaging; published 2009; see attached 892), in view of Edem et al. (J. Med. Chem.; published 2014; see attached 892), and Jia et al. (Nucl. Med. Biol.; published 2015), in further view of Maes et al. (Peptides for Youth.; published 2009; see attached 892)

	Liu et al. teach as discussed above.
	Liu et al. do not further teach 2a 
    PNG
    media_image4.png
    182
    488
    media_image4.png
    Greyscale
.
	Edem et al. teach as discussed above.
	Jia et al. teach as discussed above.
	Maes et al. teach carbohydrate [99mTc(CO)3](NαHis)Ac-Bombesin(7-14) analogs (see title).  Maes et a. teach conjugation of the sugar through a linker to the bombesin sequence by means of the Tornoe-Sharpless 1,3-dipolar cycloaddition is a very selective glycosylation method for peptides containing the (NaHis)Ac chelator (see pg. 1 and Fig. 2).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Liu et al. by further conjugating the AOMK to the linker connected to the BBN and DOTA through a Cu(I) catalyzed cycloaddition as taught by Maes et al. because it would have been expected to advantageously enable selective attachment of the AOMK by click without the need for protecting groups.  

Claim(s) 1, 3-9, 11-13, and 15-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Eur. J. Nucl. Med. Mol. Imaging; published 2009; see attached 892), in view of Edem et al. (J. Med. Chem.; published 2014; see attached 892), and Jia et al. (Nucl. Med. Biol.; published 2015), and Maes et al. (Peptides for Youth.; published 2009; see attached 892), in further view of Coy et al. (WO 03/028527 A1; published 10 Apr. 2003).

	Liu et al. teach as discussed above.
	Liu et al. do not further teach the compound 2f or that the peptide linker comprising at least one D-amino acid or three serine residues.  Liu et al. do not teach a composition further comprising a chemotherapeutic agent.
	Edem et al. teach as discussed above.
	Jia et al. teach as discussed above.
	Maes et al. teach as discussed above.
	Coy et al. teach diagnostic and therapeutic somatostatin or bombesin analog conjugates and uses thereof (see title).  Coy et al. teach peptide agents of formula X-Y-Z-Q wherein X is a cytotoxic agent, Y is a peptide that increases the distribution of the peptide agent or a hydrophilic polymer, Q is a biologically active peptide; and Z is a linking peptide that when bonded to Q at the N-terminus preserves at least 50% of the biological activity.  Z has the formula A-B-C-E-F wherein A and B may be absent and C, E, and F may be D-Ser (see pg. 4).  Coy et al. teach that the present invention circumvents the accumulation of toxic peptide analog in tissue through the inclusion of both the Z linker, containing hydrophilic residues and optional inclusion of an elongated hydrophilic linker.  These promote rapid elimination of intact, non-bound peptide agents through the kidneys.  PEG is known the be an excellent promoter of rapid renal secretion.  Some analogs of the invention contain D-isomers of amino acids facilitating stable coupling of cytotoxic agents while retaining high receptor affinity and biological potency of the peptide (see pg. 17-20).  Coy et al. disclose poly-D-ser DOTA conjugates (see example 15, pg. 45). Coy et al. teach a chemotherapeutic agent indirectly attached  to the invention.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Liu et al. so that the linker comprises a D-ser or at least 3 D-ser as taught by Coy et al. because it would have been expected to advantageously enable preserving the biological activity of the targeting moiety while circumventing accumulation of toxic peptide residues.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the conjugate of Liu et al. by further conjugating the CCTA and/or DOTA chelating moiety to targeting moiety through a PEG and/or poly-Ser linker as taught by Coy et al. because it would have been expected to advantageously enable preserving the biological activity of the targeting moiety while circumventing the accumulation of toxic peptide residues.  The number of linking group PEG and/or Ser units is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at 3 PEG and/or Ser units before and/or after the chelating moiety in order to arrive that optimal distance of the chelator moiety and CCTA to retain biological activity while promoting optimal renal clearance.  Stereoisomers are prima facie obvious.  See In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the composition of Liu et al. by further incorporating a chemotherapeutic agent as taught by Coy et al. because it would have been expected to enable combination therapy.

Applicants Arguments
	Applicants assert that surprisingly the conjugation of the CCTA and the targeting moiety resulted in minimal impact on the conjugate affinity of the peptide CCTA efficacy.  The incorporation of CCTA’s into a NRSR1 targeting peptide led to a synergistic ability to form the stable adducts within tumor cells for greater retention and therapeutic efficacy.  Similar results were observed for gastrin releasing peptide receptor targeted agents.
	Ren does not teach targeting peptides.  The skill artisan would have no motivation or reasonable expectation of success in adding a peptide targeting moiety.  Ren fails to teach or suggest modifying their probe by adding moieties to the radioactive moiety.  The present claims require that the N-terminus of the targeting moiety be linked to the cytotoxic moiety not to the cysteine cathepsin trapping agent.
	Low does not teach a targeting moiety which binds to a receptor expressed on a cancer cell and a cysteine cathepsin trapping agent.  Loh does not teach linking their organelle targeting peptide to a cytotoxic or radioactive moiety.
	Yang fails to teach or suggest a cysteine cathepsin trapping agent.  
	Jia determined that the optimal binding affinity could be restored by incorporation of the 4-atom hydrocarbon linker and that longer linkers were inferior for internalization and efflux.  Jia noted that the addition of compounds such as DOTA can sterically interfere with the binding of the neurotensin analog to its receptor.
	Powers, Dechert, and Coy fail to overcome the deficiencies in the cited references.


Applicant's arguments filed 19 Sep. 2022 have been fully considered but they are not persuasive. Liu teaches 68Ga-NOTA-RGD-BBN as a dual integrin and GRPR targeted tumor imaging probe and Liu teaches synergism.  At pg. 1492, Liu teaches that the signal increase of 68Ga-NOTA-RGD-BBN over any of the counterpart monomeric tracers may represent a synergistic interaction.  According to Liu another advantage of the dual targeting approach is that for example during the dedifferentiation of cancer cells, GRPR expression may be substantially reduced.   Unexpected results must contain a comparison with the closest prior art.  The instant specification does not contain a comparison with Liu’s 68Ga-NOTA-RGD-BBN.  Unexpected results must be commensurate in scope with the claims.  Instant claim 1 is broadly directed to compound comprising any targeting moiety wherein the targeting moiety binds any receptor expressed on a cancer cell wherein the targeting moiety is a peptide and CCTA.  The examples in the specification do not support a synergistic combination of CCTAs with any targeting moiety wherein the targeting moiety binds any receptor expressed on a cancer cell wherein the targeting moiety is a peptide.   
Applicants arguments regarding Ren, Loh, Yang, and Dechert are moot because Ren, Loh, Yang, and Dechert are not being used in any of the above rejections.  
Jia teaches 177Lu as advantageous radioisotope capable of being used as a diagnostic and radiotherapeutic.  Jia teaches NT(6-13) as a suitable vector for targeting neurotensin 1 receptors.  According to Liu the addition of a linker alleviates the steric inhibition of the chelator.  Liu’s compound contains a linker.  Liu does teach that linker length does seem to play an important role in internalization of the NTR1 targeted agents. 177Lu-N2 and 177Lu-N3 did not induce internalization as well as those with short or no hydrocarbon linker.  Linker length had little effect on the efflux patterns of the radioconjugate.  However, the proposed modification includes the incorporation of a CCTA agent which would have been expected trap the conjugate by forming a thioether linkage with cathepsin b.  Liu teaches that heterodimer conjugates can have improved tumor uptake relative to the monomeric conjugate.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618